IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40891
                        (Summary Calendar)



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ANTONIO CASARES-MARTINEZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                          (99-CR-143-1)
                      --------------------
                          March 8, 2000

Before POLITZ, JOLLY, and WIENER, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Antonio Casares Martinez argues that the

district court erred in enhancing his offense level for reckless

endangerment pursuant to U.S.S.G. § 2L1.1(b)(5).    Casares contends

that driving his vehicle containing alien passengers in the wrong

direction on a highway for a short time was not sufficiently

egregious conduct to warrant the enhancement.    We disagree.

     Enhancement adjustment is appropriate if the offense involves

the intentional or reckless creation of a substantial risk of death

or serious bodily harm to another person.       See § 2L1.1(b)(5).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Driving on a highway in the direction of oncoming traffic to avoid

apprehension by law enforcement authorities most assuredly is

reckless conduct that creates a substantial risk of death or

serious deadly harm to the occupants of the vehicle in question.

See United States v. Reyna, 130 F.3d 104, 112 (5th Cir. 1997)

(interpreting   U.S.S.G.   §   3C1.2).    The   district   court’s

determination that the enhancement was warranted was not clearly

erroneous.

AFFIRMED.




                                 2